DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (US 9646651) and further in view of zhao et al (US 2022/0124257). 
For claim 1, Richardson teaches a computer-implemented method comprising: 
for each video from a set of videos: 
performing time anchoring to correlate video runtime with timing of a happening captured in the video (e.g. column 2, lines 35-67: “…In some embodiments, an indication of an event of interest received from a system administrator comprises an approximate target time and a target time range…”); 
generating a clip from the video that includes the event of interest by using metadata related to the happening and correlate time obtained by time anchoring to identify an approximate time of an event of interest that occurred at the happening (e.g. column 2, lines 35-67: “…it is desirable to identify a region of video from the continuous video recorder associated with the event of interest. The region of video from the continuous video recorder is then downloaded for viewing …”);
performing feature extraction on the clip (e.g. column 6, line 45-59 “in FIG. 4…in 400, event recorder data is received. In various embodiments, event recorder data comprises data from a video recorder (e.g., motion data extracted from video), event data, sensor data, accelerometer data…”); and 
obtaining a final temporal value of the event of interest in the clip using the extracted features (e.g. figure 4, step 410”)
Richardson does not further disclose: neural network model (e.g. paragraph 24: “artistic-effect neural network”); for each clip from a set of clips generated from the set of videos, comparing the final temporal value with a corresponding ground-truth value to obtain a loss value; and using the loss values to update the neural network model. Zhao et al teach neural network model; for each clip from a set of clips generated from the set of videos, comparing the final temporal value with a corresponding ground-truth value to obtain a loss value; and using the loss values to update the neural network model (e.g. paragraphs 26-27 “In one example, the artistic-effect generation system generates a content loss, a style loss, and a color loss based on comparing the features. The artistic-effect generation then updates or modifies the parameters of the artistic-effect patch GAN based on these losses to improve the quality and accuracy of artistic images generated by the generator of the artistic-effect patch GAN.”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Zhao et al into the teaching of Richardson to improve the quality and accuracy of the images. 
For claim 8, Richardson teaches a system comprising: 
one or more processors (e.g. abstract: “processor”); and 
a non-transitory computer-readable medium or media comprising one or more sets of instructions which, when executed by at least one of the one or more processors (e.g. abstract: “processor”), causes steps to be performed comprising: 
for each video from a set of one or more videos: 
performing time anchoring to correlate video runtime with timing of a happening captured in the video (e.g. column 2, lines 35-67: “…In some embodiments, an indication of an event of interest received from a system administrator comprises an approximate target time and a target time range…”); 
generating a clip from the video that includes the event of interest by using metadata related to the happening and correlate time obtained by time anchoring to identify an approximate time of an event of interest that occurred at the happening (e.g. column 2, lines 35-67: “…it is desirable to identify a region of video from the continuous video recorder associated with the event of interest. The region of video from the continuous video recorder is then downloaded for viewing …”);
performing feature extraction on the clip (e.g. column 6, line 45-59 “in FIG. 4…in 400, event recorder data is received. In various embodiments, event recorder data comprises data from a video recorder (e.g., motion data extracted from video), event data, sensor data, accelerometer data…”); and 
obtaining a final temporal value of the event of interest in the clip using the extracted features (e.g. figure 4, step 410) and 
using the final temporal value of the event of interest to make shorter clip that includes the event of interest (e.g. figure 2B, 202, 204).
Richardson does not further disclose neural network model; Zhao et al teach a neural network model (e.g. paragraphs 24, 26 “In one example, the artistic-effect generation system generates a content loss, a style loss, and a color loss based on comparing the features. The artistic-effect generation then updates or modifies the parameters of the artistic-effect patch GAN based on these losses to improve the quality and accuracy of artistic images generated by the generator of the artistic-effect patch GAN.”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Zhao et al into the teaching of Richardson to improve the quality and accuracy of the images.
Claim 16 is rejected for the same reasons as discussed in claim 8 above. 

Claims 3, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson and zhao et al, as applied to claims 1,8 and 16 above, and further in view of Bloch et al (US 2016/0104513). 
For claims 3, 10 and 18, Richardson and Zhao et al do not further disclose the step of generating a clip from the video that includes the event of interest by using metadata related to the happening and the correlated time obtained by time anchoring to identify an approximate time of an event of interesting that occurred at the happening comprises: for a video, parsing data from metadata to obtain approximate timestamp for the event of interest; and using the approximate timestamp for the events of interest in the video and the time mapping to generate one or more candidate clips, in which a candidate clip includes an event of interest. Bloch et al teach the step of generating a clip from the video that includes the event of interest by using metadata related to the happening and the correlated time obtained by time anchoring to identify an approximate time of an event of interesting that occurred at the happening comprises: for a video, parsing data from metadata to obtain approximate timestamp for the event of interest; and using the approximate timestamp for the events of interest in the video and the time mapping to generate one or more candidate clips, in which a candidate clip includes an event of interest (e.g. paragraph 34). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bloch et al into the teaching of Richardson and Zhao to used timestamp to bookmark video section (e.g. paragraph 34) to improve convenience for user. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson and zhao et al, as applied to claims 1,8 and 16 above, and further in view of Chen et al (US 2016/0014482). 
For claim 15, Richardson and Zhao et al do not teach combining a set of short clips together to make a compilation highlight video. Chen et al teach combining a set of short clips together to make a compilation highlight video (e.g. paragraph 56, 177). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Chen et al into the teaching of Richardson and Zhao et al to combine personalized video segments (e.g. paragraph 5, Chen et al) for video summary to improve convenience for user. 

Allowable Subject Matter
Claims 2, 4-7, 9, 11-14, 17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119. The examiner can normally be reached M-Thur: 7:00 am-5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Email: daquan.zhao1@uspto.gov.  
Phone: (571)270-1119





/DAQUAN ZHAO/Primary Examiner, Art Unit 2484